DECISION
The application of the above-named defendant for a review of the sentence for *24Count I, Negligent Homicide, 10 years with 2 years suspended + conditions; Count II, D.U.I., 60 days in the County Jail to be served concurrent to Count I; credit for time served; Court recommends placement in a pre-release center imposed on January 16, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
DATED this 24th day of July, 1987.
We wish to thank Jeff Payne of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.